United States Securities and Exchange Commission Washington, D.C. 20549 FORM 12b-25 Notification of Late Filing (Amendment No. 1)* OMB Number3234-0058 SEC File Number001-33196 CUSIP Number46432L 10 4 (Check one): X Form 10-K Form 20-F Form 11-K Form 10-Q Form 10-D Form N-SAR Form N-CSR For Period Ended: December 30, 2007 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. * Explanatory Note:This amendment to form NT 10-K is being filed solely for the purpose of addressingformatting issues that occurred within theEDGAR system at the time of filing with the Securities and Exchange Commission.No substantive information in the filing has been changed. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I - Registrant Information Isilon Systems, Inc. Full Name of Registrant Former Name if Applicable 3101 Western Avenue Address of Principal Executive Office (Street and Number) Seattle, WA 98121 City, State and Zip Code Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) X (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III - Narrative State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. In its Current Report on Form 8-K filed on November 8, 2007, the Registrant disclosed that its Audit Committee was conducting an independent review of certain sales to resellers and other customers to determine whether commitments were made that have an impact on the timing and treatment of revenue recognition and whether the Registrant?s internal controls relating to revenue recognition were sufficient. Based on that independent review, in its Current Report on Form 8-K filed on February 29, 2008, the Registrant disclosed that the Board of Directors, based upon the recommendation of the Audit Committee, determined that, as a result of errors related to the recognition of revenue, the Registrant should restate its previously released financial statements for the fourth quarter and fiscal year ended December 31, 2006, and for the first and second quarters of fiscal 2007, ended April 1, 2007 and July 1, 2007, respectively, and that those financial statements should not be relied upon. The Registrant is working diligently to complete the restatement, complete the preparation of its financial statements for the year ended December 30, 2007, and complete its assessment of the effectiveness of its internal control over financial reporting at December 30, 2007, all of which will be included in its Annual Report on Form 10-K for the fiscal year ended December 30, 2007. The Company, however, is unable to complete this and file its 2007 Form 10-K on or before the prescribed due date of March 14, 2008. Part IV - Other Information 1. Name and telephone number of person to contact in regard to this notification William Richter, Chief Financial Officer 206 315-7500 (Name) (Area Code) (Telephone Number) 2. Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? Yes No X If answer is no, identify report(s). Quarterly Report on Form 10-Q for the period ended September 30, 2007. 3. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof Yes X No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. On February 29, 2008, the Board of Directors of Isilon Systems, Inc. (the "Company"), based upon the recommendation of the Audit Committee, determined that the Company should restate its financial statements for fiscal year ended December 31, 2006, and for the first and second quarters of fiscal 2007, ended April 1, 2007 and July 1, 2007 respectively. Accordingly, the Company’s previously issued financial statements for these periods and all related earnings press releases and communications relating to these periods should no longer be relied upon. The Company has discussed this conclusion with its independent registered public accounting firm. The Audit Committee, assisted by independent forensic accounting and legal advisors, has been conducting an independent review of certain sales to resellers and other customers to determine whether commitments were made that have an impact on the timing and treatment of revenue recognition and whether the Company’s internal controls relating to revenue recognition are sufficient. The Audit Committee has identified errors in the Company’s previous recognition of revenue. In addition, the Audit Committee recommended the consideration and adoption of certain remedial measures, enhanced training, and modification of revenue recognition policies and procedures. The Company is reassessing its conclusions regarding the effectiveness of its disclosure controls and procedures. The Audit Committee concluded that none of the Company's current senior executives engaged in improper practices or are otherwise responsible for the errors in revenue recognition. The Company estimates that $7.0 million of the approximately $67.4 million of previously reported revenue from the fourth quarter of 2006 through the second quarter of 2007 is expected to be adjusted.
